The verdict was based on legally insufficient evidence. In any event, regardless of sufficiency, the verdict was against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]).
This case involves missing cash at a store where defendant and other persons worked as cashiers. The only evidence purporting to show that it was defendant who stole the money was a recording of a 90-second video surveillance. This Court has viewed the tape and finds that it fails to prove beyond a reasonable doubt that defendant committed the crimes charged. It is impossible to determine, circumstantially or otherwise, that the unidentifiable object seen in defendant’s hand was a safe-drop envelope containing cash. Furthermore, there was no other evidence to explain how defendant was able to take money out of the cash registers or the safe and move it over to the counter area without being detected by her coworkers or by the store’s surveillance system.
We accord great deference to the fact-finder’s opportunity to hear testimony and observe demeanor. However, this case presents an issue of competing inferences rather than credibility. The complainant, who was not present at the time of the alleged theft, reviewed the videotape and testified as to inferences he drew from it. However, under the circumstances the complainant was in no better position to evaluate the tape than anyone else who viewed it.
In light of the foregoing, we do not reach defendant’s remaining contention. Concur — Catterson, J.P., Richter, ManzanetDaniels and Román, JJ.